Griffin Smith, Chief Justice, dissenting. This infant who disaffirms his contract is five feet and eleven inches tall and weighs 145 pounds. He had previously owned two cars, was married, and worked at Helena, where his employer supplied a car for local necessities. However, lie lived at Sheridan and used the ear to make week end visits home. Barnes admitted that in making the purchase he told the seller he was over 21 years of age — a deception used for the purpose of persuading the seller to part with the property. Duplicity, however, appears to have been a chronic habit, for in procuring marriage license April 26, 1952, his age was given as 23 and his prospective bride was 24. Appellant had been working for four years, and was therefore, “a man of his own. ’ ’ My own view is that if employment took him away from home for the week and his use of the car was to spend Saturday night at Sheridan, the transportation was a part of his business arrangements and the car was used for business purposes. The habit of fabricating an applicable story for the purpose of getting relief from an honest obligation is entirely too prevalent. Here is a ease where any court could, as the Chancellor must have found, say that the buyer’s use of the ear and his conduct in getting it should bind the contract.